Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peyton L. Meyer on 02/16/2022.

The application has been amended as follows: 
In claim 1 at line 2, inert --of a cooking lid-- between “body” and “including”.
Claim 44 has been cancelled.
In claim 45 at line 1, “44” has been deleted and replaced by –21--.
In claim 45 at line 4, insert --cooking-- between “the” and “lid”.

Allowable Subject Matter
Claims 21, 23, 25, 27-29, 31-43 and 45-47 are allowed.


Reasons for Allowance
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 21, an apparatus, comprising:
a first basting projection extending from the underside of the body, the first basting projection comprising:
a concave first surface intersecting the underside of the body along a first line, said first line extending along the underside of the body;
wherein the concave first surface and the first line form a bay; and
wherein the concave first surface is shaped so that moisture condensation from the underside of the body collects within the bay.

The closest references are Baker (US D572,523), Barber (US 2,696,816), Hansel (WO 2015/039166), wherein Barber (US 2,696,816) discloses a first basting projection without said first line extending along the underside of the body but said first line extending along the topside of the body because Barber’s concave surface forms a punched hole, and Hansel (WO 2015/039166) discloses a first basting projection but is not in the analogous or same field and does solve the same problem and functions of the application. 
Other close references are Mader (US-9301643), Gnatenko (US-7594591), Warburton (US-5046659), Grusin (US- 4512497), West (US-2267486), Massing (US-1330209), Lafferty (US-8872079), Esterman (US-8752482), Pralus (US-8367989), Cheng (US-7097064), Ballenger (US-20090226581), Anthony (US-6279568), Lee (US-5992303), Schmitt (US-4539899), Bay (US-3780642), Park (US-8181640), Horn (US-4075939), Harschel (US-4023305), Vasquez (US-9700178), Kiriishi (US-10588444), Hensel (US-20160219923-A1), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ballenger (US-20090226581), Anthony (US-6279568), Lee (US-5992303), Schmitt (US-4539899), Bay (US-3780642), Park (US-8181640), Horn (US-4075939), Harschel (US-4023305), Vasquez (US-9700178), Kiriishi (US-10588444), Hensel (US-20160219923-A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761